DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-16, 18-21, 23-24, and 26-58 are pending and are allowed. 
Response to Amendment/Arguments
The Amendment filed 1/29/2021 is compliant with the requirements of 37 CFR 1.121(c), accordingly the amendment has been entered. Applicant's arguments have been considered and are addressed below.
Objection to the Claims
The objection of claims 1 and 8-10 for informalities has been overcome by the claim amendments.  The objection has been withdrawn. 
35 USC § 112(a) Rejection
The rejection of claims 1-22 under 35 USC 112(a) for lacking enablement has been overcome by the claim amendments. The rejection has been withdrawn. 
35 USC § 112(b) Rejection
The rejection of claims 2 and 9-24 under 35 USC 112(b) for being indefinite has been overcome by the amendments to the claims.  The rejection has been withdrawn. 
35 USC § 112(d) Rejection
The rejection of claim 6 under 35 USC 112(d) for failing to further limit claim 1 has been overcome by the amendment to claim 1  The rejection has been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Allen Xue on 2/8/2021. The amendments are as follows: 
Claim 1, line 7, from the phrase “of with”, DELETE “of”
Claim 8, line 2, DELETE “substantially”
Claim 9, line 2, directly before “is preparation method 1”, INSERT “wherein the method”
Claim 10, page 7, line 7, REPLACE the comma with a semicolon
Claim 10, page 7, line 9, REPLACE the semicolon with a comma
Claim 10, page 7, line 12, REPLACE the comma with a semicolon
Claim 10, page 7, line 14, REPLACE the semicolon with a comma 
Claim 10, page 7, line 17, REPLACE the comma with a semicolon
Claim 10, page 8, line 6, at the end of the line (after the comma), INSERT “and”
Claim 14, line 3, DELETE “wherein”
Claim 19, line 2, REPLACE “are” with “is selected from”
Claim 27, line 2, DELETE “of” and DELETE “substantially”
Claim 34, line 2, DELETE “substantially”
Claim 36, line 2, REPLACE “are” with “is selected from”
Claim 41, line 2, DELETE “of” and DELETE “substantially”
Claim 43, line 2, REPLACE “are” with “is selected from”
Claim 48, line 2, DELETE “of” and DELETE “substantially”
Claim 50, line 2, REPLACE “are” with “is selected from”

Allowable Subject Matter
Claims 1, 4-16, 18-21, 23-24, and 26-58 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant claims are drawn to specific polymorphs of the compound of formula (I), 
    PNG
    media_image1.png
    112
    237
    media_image1.png
    Greyscale
. The closest prior art to the instant invention includes, but is not limited to, US 2010/0256392A1, US 2011/0105580A1, US 2011/0275690A1, US 2011/026367A1, and WO 2010/136458A1. These references teach polymorphs of sunitinib but do not teach any of the claimed polymorphs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Amanda L. Aguirre/Primary Examiner, Art Unit 1626